DETAILED ACTION

This action is in response to the request for continued examination filed on 1/22/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the IoT application of claim 16 must be shown must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 16, it’s not clear as to which internet of things application the biasing current is being generated for based on the limitation “…generates a biasing current for Internet-of-Things (loT) applications”. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9, 11, 14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda (US Patent 7667449). 	Regarding claim 1, Takeda discloses (see fig. 1) a system, comprising: a first stage (101-104, 107) having a current bias generator that generates a biasing current (generation of reference current based on 101-103, 107); the current bias generator including a resistor structure that comprises a tuneable emulated resistor (107. Operation of 107 being in an off state emulates a resistor) and a second stage (105 and load) coupled to the first stage (connection to 101-104, 107), wherein the second stage has a load that utilizes the biasing current generated by the current bias generator (reference current mirrored by operation of 104/105 and output from 105 to the load). 	Regarding claim 2, Takeda discloses (see fig. 1) that the current bias generator  by 101-104/107 that’s mirrored to the load through the output of 105). 	Regarding claim 14, Takeda discloses (see fig. 1) that the load is coupled in parallel with the native device structure and the resistor structure (see connection of load). 	Regarding claim 16, as best understood, Takeda discloses (see fig. 1) a current bias generator (101-103, 107) that generates a biasing current (generation of reference current based on 101-103, 107) for Internet-of-Things (loT) applications (load being an IoT). 	Regarding claim 18, Takeda discloses (see fig. 1) that the resistor structure is coupled between a source terminal of the native device structure and ground (connection of 107 to source of 103 and ground).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5, 12-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US Patent 7667449) in view of Iriarte et al. (US 2014/0266140) and Behzad et al. (US 2005/0266820). 	Regarding claim 4, 12, and 19 Takeda does not disclose that the resistor structure has a first plurality of stacking transistor structures coupled in series, and wherein a reference voltage is used to activate the first plurality of stacking transistor structures that operate in a triode region and behave as resistors. 	Iriarte et al. discloses (see fig. 21) a resistor structure (X1/X2) has a first plurality .
Claims 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US Patent 7667449) in view of Lee (US 2018/0062598). 	Regarding claim 10 and 15, Takeda does not disclose that the second stage is coupled in series with the first stage, the first stage is coupled between the second stage and ground, and the second stage is coupled between a supply voltage and the first stage.  	Lee discloses (see fig. 3) that a second stage (load) is coupled in series with a first stage (Q1, Q2), the first stage is coupled between the second stage and ground (connection between load and ground), and the second stage is coupled between a supply voltage and the first stage (connection between VDD and Q1/Q2). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Takeda to include the features of Lee because it can be used to sink unwanted current from the load, which can lead to increasing in operational efficiencies.
Response to Arguments
Applicant's arguments filed 1/22/2021 have been fully considered but they are not persuasive. Regarding the drawings, the applicant argues that “Support can at least be found in paragraphs [0025] and [0026] of Applicant's as-filed specification and block 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.